Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. B, No. 197-714
Relator represents that the district court has failed to act timely on a petition for nullity of judgment filed on or about July 27, 2016. If relator’s representation is correct, the district court is ordered to consider and act on the petition. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.